Citation Nr: 1600016	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  11-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a compensable rating for scars of the right forearm and right elbow.

2. Entitlement to service connection for a right forearm peripheral nerve injury, to include as secondary to scars of the right forearm and right elbow.

3. Entitlement to service connection for degenerative joint disease of the right great toe.


REPRESENTATION

Appellant represented by:	Adam G. Werner, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1981 to December 1983.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for an increased rating for his service-connected scars of the right forearm and right elbow and claims for service connection for a right forearm peripheral nerve injury, degenerative joint disease of the right great toe (right great toe condition) and degenerative disc and joint disease of the lumbar spine (low back disability).

During the pendency of this appeal, in October 2013, the RO granted the Veteran's claim of service connection for a low back disability.  This action constituted a full grant of the benefits sought, and the claim for service connection for a low back disability is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).

In October 2014, the Veteran had a videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is of record.  Thereafter, the Veteran provided additional evidence consisting of medical records accompanied by a waiver of RO initial consideration as the appropriate Agency of Original Jurisdiction (AOJ).  The Board hereby accepts this new evidence for inclusion in the record.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).
The issue of entitlement to service connection for a right forearm peripheral nerve injury, to include as secondary to scars of the right forearm and right elbow, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACTS

1. An August 2013 written statement submitted by the Veteran's agent withdrew the claim of entitlement for service connection for the right great toe condition.

2. At the October 2014 videoconference hearing, the Veteran withdrew his claim for a compensable rating for scars of the right forearm and right elbow.


CONCLUSION OF LAW

The criteria are met for withdrawal of the claims for entitlement to a compensable rating for scars of the right forearm and right elbow and entitlement to service connection for a right great toe condition.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As already alluded to above, the Veteran's agent submitted an August 2013 written statement withdrawing the appeal for service connection for the right great toe condition.  Thereafter, at the October 2014 videoconference hearing, the Veteran also withdrew his claim for a compensable rating for scars of the right forearm and right elbow.  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the Veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim being withdrawn.  Since the Board had not yet issued a decision concerning these claims, the criteria are met for withdrawal of the appeal of these claims.  See id. 

When a pending appeal is withdrawn, there is no longer an allegation of error of fact or law with respect to the determination that had been previously appealed. Consequently, dismissal of the pending appeal is the appropriate disposition.  See 38 U.S.C.A. § 7105(d).


ORDER

The claim for entitlement to a compensable rating for scars of the right forearm and right elbow is dismissed.

The claim for entitlement to service connection for degenerative joint disease of the right great toe is dismissed.


REMAND

Although the Board sincerely regrets the additional delay that will result from remanding this claim, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran believes that his right forearm peripheral nerve injury was caused or aggravated by his service-connected scars of the right forearm and right elbow.  In order to establish entitlement to service connection on a secondary basis, there must be (1) evidence confirming the Veteran has the claimed disability; (2) evidence of a service-connected disability; and (3) evidence establishing a nexus or correlation between the service-connected disability and the claimed disability.  Depending on the specific condition being claimed, medical evidence is generally, though not always, required to associate the condition being claimed with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).  

In response to this claim, the Veteran was provided a VA examination in February 2009.  The examiner diagnosed the Veteran with a right forearm peripheral nerve injury, but opined that it was less likely as not that it was related to his service-connected scars, residuals of lacerations of the right forearm and right elbow and not due to any other intercurrent injury or illness.  In reaching this conclusion, he observed that the Veteran had a documented right arm injury and a laceration sustained while on active duty.  The examiner noted that the follow-up post suture neurological exam of February 1982 showed normal functioning ulnar median and radial nerves.  He stated that the Veteran had a post service fracture of the right wrist necessitating surgery.  The examiner observed that in September 2008 the Veteran was seen by a neurologist for weakness of the extensors and flexors of the wrist and hands.  At that time, the Veteran was diagnosed with combined nerve and muscle injury to radial nerve and radial innervated muscles in the right hand.  Additionally, the examiner commented that on the present examination, the Veteran had weakness of the wrist extensors.  He concluded that the diagnosed right wrist weakness probably occurred after his military service and was due to a nonservice connected injury to the right wrist.  Therefore, the examiner opined that the Veteran's right arm peripheral nerve injury was not related to his service connected scars, residuals of lacerations of the right forearm and right elbow.  The examiner, however, did not address whether or not the Veteran's service connected scars, residuals of lacerations of the right forearm and right elbow aggravated his right forearm peripheral nerve injury.  Resultantly, further medical comment is necessary to determine the Veteran's right forearm peripheral nerve injury was aggravated by any service-connected disability.

Moreover, as support for this claim, in November 2014, the Veteran submitted private Disability Benefits Questionnaire (DBQ).  While this DBQ confirms that the Veteran has peripheral nerve damage to his right forearm, there is no opinion offered regarding the etiology of the Veteran's disorder or whether it was aggravated by his service-connected scars, residuals of lacerations of the right forearm and right elbow.
Accordingly, the case is REMANDED for the following action:

1. Please schedule the Veteran for the appropriate VA examination to determine the etiology of the right forearm peripheral nerve injury.  Prior to the examination, the claims folder must be made available to the examiner for review of the case and this review should be noted.  Based on a review of the records contained in the claims file and the results of the examination, the examiner should address the following:

The likelihood (very likely, as likely as not, or unlikely) that the right forearm peripheral nerve injury (i) originated or incepted during his active military service from July 1981 to December 1983 or is otherwise related or attributable to his service, or (2) was caused or aggravated by service-connected disability (scars of the right forearm and right elbow) or treatment therefor.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

If no opinion can be rendered concerning this claim for the right forearm peripheral nerve injury, without resorting to mere speculation, explain why this is not possible or feasible - such as by clarifying whether the examiner simply is unable to comment since the limits of medical knowledge have been exhausted or, instead, for example, there are multiple possible etiologies with none more prevalent than another, or he or she needs further information to assist in making this nexus determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his attorney should be provided with a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Cynthia M. Bruce
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


